DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2022 has been entered.
The following is a non-final office action in response to the request for continued examination of 07/19/2022.
Status of Claims
Claims 1-18, as originally filed 04/01/2022, are pending and have been examined on the merits (claims 1, 17, and 18 being independent).  Claims 1, 7-8, and 10 have been amended and claims 17-18 have been newly added.
Response to Arguments
Applicant’s arguments and amendments filed 04/01/2022 have been fully considered.
Applicant’s arguments and amendments, see pages 10-15, filed 04/01/2022, with respect to claims 1-18 have been fully considered and are persuasive. The rejection under 35 U.S.C. 103 of claims 1-18 has been withdrawn. 
Applicants assert that the pending claims fully comply with the requirement of 35 U.S.C. 101. Examiner respectfully disagree. Applicant’s argument and amendments have been considered and are not persuasive.  The rejections under 35 USC 101 have been maintained and clarified in view of the USPTO 2019 PEG. 
Applicant argues: Applicant’s remarks, pages 7-10
(1) “This network-based system is far from a "fundamental economic principle or practice." In addition, the Final Office Action provides no evidence as to why the claimed system falls within the category of a 'fundamental economic principles or practices," but instead quotes claim limitations to conclusory assert that they do. Accordingly, the claimed invention is patent eligible under Prong 1.” (see remarks, page 9)
(2) “The Final Office Action contends that the claims "do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea." Applicant respectfully disagrees. Applicant's claims overcome a problem specifically arising the field of transaction processing and completion and solve it by reducing manual and duplicative data entry and transmission, and by improving the reliability and trustworthiness of the data flowing through the system to the participants of the transaction, and to third parties.” (see remarks, page 10)
Examiner notes:
(1) As noted in the previous Office Action, under Step 2A, Prong One Considerations: the claims fall within groupings of abstract ideas of ‘Certain Methods of Organizing Human Activity as fundamental economic principles or practices including mitigating risk and commercial or legal interactions including agreements in the form of contract or business relations’. For instance, in the process of independent claims 1, 17, and 18, the limitations of a first data file… a transaction received…, … recording the transaction…, a notification … transaction transmitted…, … a second data file… an update indicative of a change to the transaction received…, … relating the update with the transaction, … recording… the update on the ledger…, a second notification… the updated transaction transmitted…, … data communication…, the transaction including information… counterparty, an authorization… to view the transaction…, … relating the authorization with the transaction, and … providing the transaction to the third party… recite this judicial exception.  
For another instance, in the process of dependent claims 2-16, in claim 2, the step of “wherein the transaction is at least one of a request for proposal, a request for information, and a purchase order.” (i.e., merely requesting a financial transaction), in claim 3, the step of “wherein the update is at least one of a change order, a line of credit, a quote, a shipping confirmation, a shipping memorandum, a delivery confirmation, an insurance document, a risk of loss document, an invoice, a request for payment, a payment confirmation, a payment, and a warranty.” (i.e., merely updating transaction information), in claim 4, the step of “wherein the update indicates an acceptance of the transaction.” (i.e., merely updating transaction information), in claim 5, the step of “wherein the update indicates a rejection of the transaction.” (i.e., merely updating transactions information), in claim 6, the step of “wherein at least one of a buyer identity, a supplier identity, a third-party authorization, and a timestamp is recorded on the ledger with the transaction” (i.e., merely recording transactions information), in claim 7, the step of “wherein an authorization regarding a third-party’s permission to view or supplement the transaction…” (i.e., merely receiving an authorization), in claim 8, the step of “a second update indicative of a change to the transaction is received….” (i.e., merely updating transaction information), in claim 9, the step of “… providing at least one of the transaction or the update to the third-party” (i.e., merely providing the transaction), in claim 10, the step of “transmitting a non-disclosure agreement to said third-party…” (i.e., merely transmitting an agreement), in claim 11, the step of “wherein the ledger is a public blockchain” (i.e., merely a particular technological field of use), in claim 12, the step of “wherein the ledger is a hybrid blockchain” (i.e., merely a particular technological field of use), in claim 13, the step of “wherein the ledger is a private blockchain” (i.e., merely a particular technological field of use), in claim 14, the step of “wherein at least one of the transaction and the update is encrypted.” (i.e., merely a particular technological field of use), in claim 15, the step of “wherein the transaction indicates fractional interests held by at least two counterparties.” (i.e., merely leveraging transaction information), and in claim 16, the step of “a second update indicative of a fractional interest received….” (i.e., merely updating transaction information) are all processes that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice but for the recitation of a generic computer component.  Recording the update on the ledger and transmitting a non-disclosure agreement to an entity is a most fundamental commercial process.
(2) Step 2A, Prong Two Considerations: The limitations recited by independent claims 1, 17, and 18 are not indicative of integration into a practical application because it is mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (See MPEP 2106.05(f)).  Furthermore, the additional elements do not reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field. For example, the claims require the variety of components (e.g., a computer, a shared blockchain database, communication with said computer, said computer, a first data file, a second data file, software executing on said computer, a buyer device, a supplier device, an encrypted manner, one counterparty device, etc.) as the additional elements which amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea. These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Further, Applicant assets that “claims overcome a problem specifically arising the field of transaction processing and completion and solve it by reducing manual and duplicative data entry and transmission, and by improving the reliability and trustworthiness of the data flowing through the system to the participants of the transaction, and to third parties. (Spec. ¶ [0002]-[0012].) Applicant's claims include meaningful limitations, such as: "a computer," "a shared blockchain database," "a first data file," "a notification," "a second data file," and "a second notification." As such, the system includes data sent, received, and processed throughout a network.” (see remarks, page 10)  Examiner respectfully disagrees because these claim limitations reflect improvements in the abstract ideas as the additional elements which amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea.
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “a shared blockchain database” and “a computer”, all of which are suitably programmed, are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. Any advantages from the claimed invention do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the fundamental economic practice of facilitating purchases and sales transactions and recording transactions on the ledger, for which a computer is used as a tool in its ordinary capacity.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In claim 1, “a shared blockchain database”, “ a first data file”, and “a second data file” are not described in the application as filed, and Applicant is requested to provide the reference from the original disclosure to support the amendment of the claim.
In claim 17, “a shared blockchain database” is not described in the application as filed, and Applicant is requested to provide the reference from the original disclosure to support the amendment of the claim.
In claim 18, “a blockchain database” is not described in the application as filed, and Applicant is requested to provide the reference from the original disclosure to support the amendment of the claim.
Dependent claims (2-16) stand rejected also, under 35 U.S.C. 112(a) by virtue of their dependency on a rejected claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): In the instant case, the claims are directed towards to a method for facilitating purchase and sales transactions, which contains the steps of recording, relating, indicating, providing, and transmitting.  The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because claims 1, 17, and 18 are direct to a system, i.e. machines programmed to carrying out process steps, Step 1-yes. 
Step (2A) Prong 1:  A method for facilitating purchase and sales transactions is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices including mitigating risk and commercial or legal interactions including agreements in the form of contract or business relations.  As such, the claims include an abstract idea.
The specific limitations of the invention identified to encompass the abstract idea include:
a first data file… a transaction received…, … recording the transaction…, a notification … transaction transmitted…, … a second data file… an update indicative of a change to the transaction received…, … relating the update with the transaction, … recording… the update on the ledger…, a second notification… the updated transaction transmitted…, … data communication…, the transaction including information… counterparty, an authorization… to view the transaction…, … relating the authorization with the transaction, and … providing the transaction to the third party….
As stated above, this abstract idea falls into the (b) subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices including mitigating risk and commercial or legal interactions including agreements in the form of contract or business relations.
Step (2A) Prong 2:  When considered individually and in combination, the independent claims 1, 17, and 18 do not integrate the exception into a practical application because the steps of … recording the transaction…, … relating the update with the transaction, … recording… the update on the ledger…, a second notification… the updated transaction transmitted…, … data communication…, the transaction including information… counterparty, an authorization… to view the transaction…, … relating the authorization with the transaction, and … providing the transaction to the third party do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. generally linking the use of the judicial exception to a particular technological environment or field of use. – see MPEP 2106.05 (h)). 
The instant recited claims 1, 17, and 18 including additional elements of leveraging a computer, a shared blockchain database, communication with said computer, said computer, a first data file, a second data file, software executing on said computer, a buyer device, a supplier device, an encrypted manner, one counterparty device do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification [0023-0024], a processor, remote computer, computer server, network, other typical computing resource, a ledger, data communication with the computer, decentralized and distributed digital database, public blockchain, a private blockchain, and a hybrid blockchain) as tools to perform an abstract idea or merely add insignificant extra-solution activity to the judicial exception. (MPEP 2106.05 (f) (g)). Therefore, the claims are directed to an abstract idea.
Step (2B): The limitations recited by claims 1, 17, and 18 as independent claims are not indicative of an inventive concept (aka “significantly more”) because merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea (MPEP 2106.05 (f) (h)) and also they are simply appending well understood, routine, conventional activities previously known to the industry, specified at a high level of generality to the judicial exception (MPEP 2106.05(d). The limitations of the invention as a whole is a business solution, not a technical solution to a technical problem.  
For instance, the limitations of receiving… transaction…, … recording… the transaction, transmitting… a notification, updating… the transaction, recording… the update on the ledger, and transmitting… a second notification… are all conventional, well-understood and routine computing functions leveraged by Applicant to carry out the abstract idea of facilitating purchases and sales transactions and recording transactions on the ledger.  These steps are the transmission and updating of information to solve a business problem akin to at least those recognized by the Court as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).  
Furthermore, Applicant’s specification as originally filed makes clear that the technology leveraged to carry out this abstract idea is nothing more than generic, commercially available, off-the-shelf technology operating in a well understood computing environment as disclosed in at least Specification [0023-0024], a processor, remote computer, computer server, network, other typical computing resource, a ledger, data communication with the computer, decentralized and distributed digital database, public blockchain, a private blockchain, and a hybrid blockchain.
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “a shared blockchain database” and “a computer”, all of which are suitably programmed, are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. Any advantages from the claimed invention do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the fundamental economic practice of facilitating purchases and sales transactions and recording transactions on the ledger, for which a computer is used as a tool in its ordinary capacity.
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence, the claims do not recite significantly more than an abstract idea. Therefore, the claims are not patent eligible under 35 USC 101.
Dependent claims 2-16 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
	For instance, in the process of dependent claims 2-16, in claim 2, the step of “wherein the transaction is at least one of a request for proposal, a request for information, and a purchase order.” (i.e., merely requesting a financial transaction), in claim 3, the step of “wherein the update is at least one of a change order, a line of credit, a quote, a shipping confirmation, a shipping memorandum, a delivery confirmation, an insurance document, a risk of loss document, an invoice, a request for payment, a payment confirmation, a payment, and a warranty.” (i.e., merely updating transaction information), in claim 4, the step of “wherein the update indicates an acceptance of the transaction.” (i.e., merely updating transaction information), in claim 5, the step of “wherein the update indicates a rejection of the transaction.” (i.e., merely updating transactions information), in claim 6, the step of “wherein at least one of a buyer identity, a supplier identity, a third-party authorization, and a timestamp is recorded on the ledger with the transaction” (i.e., merely recording transactions information), in claim 7, the step of “wherein an authorization regarding a third-party’s permission to view or supplement the transaction…” (i.e., merely receiving an authorization), in claim 8, the step of “a second update indicative of a change to the transaction is received….” (i.e., merely updating transaction information), in claim 9, the step of “… providing at least one of the transaction or the update to the third-party” (i.e., merely providing the transaction), in claim 10, the step of “transmitting a non-disclosure agreement to said third-party…” (i.e., merely transmitting an agreement), in claim 11, the step of “wherein the ledger is a public blockchain” (i.e., merely a particular technological field of use), in claim 12, the step of “wherein the ledger is a hybrid blockchain” (i.e., merely a particular technological field of use), in claim 13, the step of “wherein the ledger is a private blockchain” (i.e., merely a particular technological field of use), in claim 14, the step of “wherein at least one of the transaction and the update is encrypted.” (i.e., merely a particular technological field of use), in claim 15, the step of “wherein the transaction indicates fractional interests held by at least two counterparties.” (i.e., merely leveraging transaction information), and in claim 16, the step of “a second update indicative of a fractional interest received….” (i.e., merely updating transaction information) are all processes that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice but for the recitation of a generic computer component.  Recording the update on the ledger and transmitting a non-disclosure agreement to an entity is a most fundamental commercial process. 
This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 2-16, the step claimed are rejected under the same analysis and rationale as the independent claims 1, 17, and 18 above.  Merely claiming the same process leveraging a computer, software executing on the computer, recording second update on the ledger, providing the transaction or the update, transmitting non-disclosure agreement, a public blockchain, a hybrid blockchain, and a private blockchain do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment does not change the abstract idea without an inventive concept or significantly more. Clearly, the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
Therefore, claims 1-18 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349. The examiner can normally be reached M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGSIK PARK/Examiner, Art Unit 3695
August 8, 2022